DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "350" and "250" have both been used to designate one or more storage devices in lines 12 and 13 of Paragraph 0040.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the implied phrases “Disclosed herein” and “Also disclosed herein” in lines 1-2.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In paragraph 0030, line 10, “hold” should read “hole”.  
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  
In lines 1-2, “interior of sacrificial” should read “interior of the sacrificial”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the user interface" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “a user interface” is introduced in claim 3, but claim 4 depends on claim 2, not claim 3. 
Claim 9 recites the limitation "a user interface" in lines 1-2.  The limitation of “a user interface” is previously introduced in line 2 of claim 7. It is unclear whether the recitation of claim 9 is referring to this previous limitation or introducing a new limitation.
Claim 16 recites the limitation "a user interface" in line 2.  The limitation of “a user interface” is previously introduced in lines 5-6 of claim 15. It is unclear whether the recitation of claim 16 is referring to this previous limitation or introducing a new limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rattay et al. (DE 102013225827 A1), hereinafter Rattay.
Regarding claim 1, Rattay discloses a corrosion prevention device (see e.g. Paragraph 0001) comprising a sacrificial anode (see e.g. Fig. 1, sacrificial anode 9; Paragraph 0027, line 1); and a mass sensor connected to the sacrificial anode, the mass sensor configured to detect a mass of the sacrificial anode (see e.g. Paragraph 0037, lines 3-4).
Regarding claim 2, Rattay discloses a controller in communication with the mass sensor and a water system (see e.g. Paragraph 0013, lines 1-2 and 7-9, Paragraph 0020, lines 3-5, and Paragraph 0038, vehicle electronics connected to the sensor and the water coolant system), the controller being configured to receive, from the mass sensor, mass data indicative of a current mass of the sacrificial anode (see e.g. Paragraph 0020, lines 3-5, and Paragraph 0037, lines 3-4); determine, based on at least the mass data, that the current mass of the sacrificial anode is below a predetermined threshold; and output instructions to perform a corrective action (see e.g. Paragraph 0020, lines 4-6, signal transmitted when anode threatens to exhaust and has to be replaced; the transmission of a notification to a user being one of the exemplary corrective actions described in paragraph 0008 of the instant specification).
Regarding claim 4, Rattay discloses outputting the instructions to perform the corrective action comprising transmitting a notification to a user interface (see e.g. Paragraph 0020, lines 3-5, warning signal read out by the vehicle electronics).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Farris et al. (U.S. 2014/0216945), hereinafter Farris ‘945; claim 7 evidenced by Merriam-Webster (Definition of “microcontroller”).
Regarding claim 3, Rattay teaches all the elements of the device of claim 2 as stated above. Rattay does not explicitly teach the controller being configured to receive user input from a user interface in communication with the controller, the user input being indicative of the predetermined threshold, but does teach the presence of a user interface (see e.g. Paragraph 0020, lines 3-5, portion of vehicle electronics from which warning signal is read out).
Farris ‘945 teaches a system and algorithm for providing various anode rod depletion operational functionalities for water heaters (see e.g. Abstract and Paragraph 0001) comprising a controller provided with a user accessible panel which provides additional input capabilities for the controller, including options for entering data for use by the controller in conjunction with the algorithm (see e.g. Paragraph 0030), such data including the defining of warning thresholds by percentages of the original anode weight (see e.g. Paragraph 0033, lines 8-10, and Paragraph 0036, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay to be configured to receive user input from the user interface indicative of the predetermined threshold as taught by Farris ‘945 to provide the user with additional input capabilities for the controller.
Regarding claim 7, Rattay teaches a controller used in a corrosion prevention system (see e.g. Paragraph 0008, Paragraph 0020, lines 3-5, and Paragraph 0037, lines 1-2, vehicle electronics connected to the sensor monitoring sacrificial anode for corrosion prevention), comprising a user interface (see e.g. Paragraph 0020, lines 3-5, portion of vehicle electronics from which warning signal is read out); and configured to receive, from a mass sensor, mass data indicative of a mass of a sacrificial anode (see e.g. Paragraph 0020, lines 3-5, and Paragraph 0037, lines 3-4); and in response to determining that the of the sacrificial anode is below a predetermined threshold, output instructions to perform a corrective action (see e.g. Paragraph 0020, lines 4-6, signal transmitted when anode threatens to exhaust and has to be replaced; the transmission of a notification to a user being one of the exemplary corrective actions described in paragraph 0008 of the instant specification).
Rattay does not explicitly teach the controller comprising a transceiver; one or more processors; and memory storing instructions to be executed by the processors.
Farris ‘945 teaches a system and algorithm for providing various anode rod depletion operational functionalities for water heaters (see e.g. Abstract and Paragraph 0001) comprising a controller (see e.g. Fig. 1, microcontroller 112; Paragraph 0025, lines 1-2) which includes a transceiver (see e.g. Fig. 1, network connection 126; Paragraph 0026, lines 10-13), a processor (see e.g. Paragraph 0026, lines 3-4), and memory storing instructions to be executed by the processor (see e.g. Paragraph 0026, lines 3-4, the controller is a microcontroller including a microprocessor, “microcontroller” being defined by Merriam-Webster to contain a microprocessor along with memory and associated circuits for control) for detection of anode depletion and warning of a user (see e.g. Paragraph 0026, lines 6-10, and Paragraph 0031, lines 1-5, stored algorithm for operating system sensor circuits to provide indication of anode depletion to consumer). This system enables automatic monitoring of anode depletion and notification of the consumer (see e.g. Abstract and Paragraph 0031, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay to comprise a transceiver, processor and memory storing the instructions for anode mass detection and warning transmission as taught by Farris ‘945 as a particular suitable controller configuration for automatic monitoring and user notification of sacrificial anode depletion.
Regarding claim 8, Rattay in view of Farris ‘945 teaches the corrective action comprising transmitting a notification to a user interface (see e.g. Rattay Paragraph 0020, lines 3-5, warning signal read out by the vehicle electronics).
Regarding claim 9, Rattay in view of Farris ‘945, as combined above, does not explicitly teach the controller being configured to receive user input from the user interface in communication with the controller, the user input being indicative of the predetermined threshold. 
Farris ‘945 further teaches a controller being provided with a user accessible panel which provides additional input capabilities for the controller, including options for entering data for use by the controller in conjunction with the controller algorithm (see e.g. Farris ‘945 Paragraph 0030), such data including the defining of warning thresholds by percentages of the original anode weight (see e.g. Farris ‘945 Paragraph 0033, lines 8-10, and Paragraph 0036, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Farris ‘945 to be configured to receive user input from the user interface indicative of the predetermined threshold as taught by Farris ‘945 to provide the user with additional input capabilities for the controller.
Claim(s) 5-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Sato et al. (JP 2016017201, citations based on translation), hereinafter Sato.
Regarding claim 5, Rattay teaches all the elements of the device of claim 1 as stated above. Rattay does not explicitly teach the mass sensor being configured to measure strain corresponding to a mass of the sacrificial anode, but does teach it being any suitable mass sensor (see e.g. Paragraph 0037, line 3).
Sato teaches a corrosion prevention device comprising a sacrificial anode (see e.g. Figs. 2a-2b, sacrificial anodes 40; Paragraph 0020, lines 1-3) and a mass sensor that measures a strain which corresponds to a mass of the anode (see e.g. Figs. 2a-2b, detector 70 detecting degree of wear of the sacrificial anode based on a change in tension, i.e. strain, of a locking member 50 due to the changing downward pulling force with consumption of the anode mass; Paragraph 0021, lines 5-7, and Paragraph 0023).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass sensor of Rattay to specifically be the mass sensor of Sato as a known suitable mass sensor for monitoring consumption of a sacrificial anode.
Regarding claim 6, Rattay teaches all the elements of the device of claim 1 as stated above. Rattay does not explicitly teach the mass sensor being disposed within the sacrificial anode, but does teach it being any suitable mass sensor (see e.g. Paragraph 0037, line 3).
Sato teaches a corrosion prevention device comprising a sacrificial anode (see e.g. Figs. 2a-2b, sacrificial anodes 40; Paragraph 0020, lines 1-3) and a mass sensor configured to detect a mass of the anode (see e.g. Figs. 2a-2b, detector 70 detecting degree of wear of the sacrificial anode based on a change in tension, i.e. strain, of a locking member 50 due to the changing downward pulling force with consumption of the anode mass; Paragraph 0021, lines 5-7, and Paragraph 0023), wherein the mass sensor may be disposed within the sacrificial anode (see e.g. Figs. 5-8, locking members 150/250/350 for the detection units disposed within sacrificial anodes 140/240/340).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass sensor of Rattay to specifically be the mass sensor of Sato disposed within the sacrificial anode as a known suitable mass sensor for monitoring consumption of a sacrificial anode.
Regarding claim 15, Rattay teaches a corrosion prevention system (see e.g. Paragraph 0001) comprising a sacrificial anode (see e.g. Fig. 1, sacrificial anode 9; Paragraph 0027, line 1); a mass sensor connected to the sacrificial anode, the mass sensor configured to detect a mass of the sacrificial anode (see e.g. Paragraph 0037, lines 3-4); and a controller in communication with the mass sensor (see e.g. Paragraph 0020, lines 3-5, and Paragraph 0037, lines 1-4, vehicle electronics/evaluation electronics connected to the sensor), the controller comprising a user interface (see e.g. Paragraph 0020, lines 3-5, portion of vehicle electronics from which warning signal is read out).
Rattay does not explicitly teach the anode having an interior channel in which the mass sensor is disposed, but does teach it being any suitable mass sensor (see e.g. Paragraph 0037, line 3).
Sato teaches a corrosion prevention device comprising a sacrificial anode (see e.g. Figs. 2a-2b, sacrificial anodes 40; Paragraph 0020, lines 1-3) and a mass sensor configured to detect a mass of the anode (see e.g. Figs. 2a-2b, detector 70 detecting degree of wear of the sacrificial anode based on a change in tension, i.e. strain, of a locking member 50 due to the changing downward pulling force with consumption of the anode mass; Paragraph 0021, lines 5-7, and Paragraph 0023), wherein the mass sensor may be disposed within a channel of the sacrificial anode (see e.g. Figs. 5-8, locking members 150/250/350 for the detection units disposed within sacrificial anodes 140/240/340).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass sensor of Rattay to specifically be the mass sensor of Sato disposed in an interior channel of the sacrificial anode as a known suitable mass sensor for monitoring consumption of a sacrificial anode.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Farris ‘945, as applied to claim 7 above, and further in view of Sato.
Regarding claim 10, Rattay in view of Farris ‘945 teaches all the elements of the device of claim 7 as stated above. Rattay in view of Farris ‘945 does not explicitly teach the mass sensor being configured to measure strain exerted on the mass sensor by the sacrificial anode, but does teach it being any suitable mass sensor (see e.g. Rattay Paragraph 0037, line 3).
Sato teaches a corrosion prevention device comprising a sacrificial anode (see e.g. Figs. 2a-2b, sacrificial anodes 40; Paragraph 0020, lines 1-3) and a mass sensor that measures a strain which corresponds to a mass of the anode (see e.g. Figs. 2a-2b, detector 70 detecting degree of wear of the sacrificial anode based on a change in tension, i.e. strain, of a locking member 50 due to the changing downward pulling force with consumption of the anode mass; Paragraph 0021, lines 5-7, and Paragraph 0023).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass sensor of Rattay in view of Farris ‘945 to specifically be the mass sensor of Sato as a known suitable mass sensor for monitoring consumption of a sacrificial anode.
Regarding claim 11, Rattay in view of Farris ‘945 teaches all the elements of the device of claim 7 as stated above. Rattay in view of Farris ‘945 does not explicitly teach the mass sensor being disposed within an interior of the sacrificial anode, but does teach it being any suitable mass sensor (see e.g. Rattay Paragraph 0037, line 3).
Sato teaches a corrosion prevention device comprising a sacrificial anode (see e.g. Figs. 2a-2b, sacrificial anodes 40; Paragraph 0020, lines 1-3) and a mass sensor configured to detect a mass of the anode (see e.g. Figs. 2a-2b, detector 70 detecting degree of wear of the sacrificial anode based on a change in tension, i.e. strain, of a locking member 50 due to the changing downward pulling force with consumption of the anode mass; Paragraph 0021, lines 5-7, and Paragraph 0023), wherein the mass sensor may be disposed within the sacrificial anode (see e.g. Figs. 5-8, locking members 150/250/350 for the detection units disposed within sacrificial anodes 140/240/340).
KSR Rationale A states that “combining prior art elements according to known methods to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass sensor of Rattay in view of Farris ‘945 to specifically be the mass sensor of Sato disposed within the sacrificial anode as a known suitable mass sensor for monitoring consumption of a sacrificial anode.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Farris ‘945, as applied to claim 7 above, and further in view of Palmer (U.S. 2011/0240485), and Zhang (TW M529137 U, citations based on translation).
Regarding claim 12, Rattay in view of Farris ‘945 teaches all the elements of the controller of claim 7 as stated above. Rattay in view of Farris ‘945 does not teach the instructions further causing the controller to transmit, via the transceiver, a notification to a manufacturer of a water system associated with the sacrificial anode, the notification being indicative of a request to schedule a maintenance call for the water system, the transceiver in communication with the manufacturer. Rattay in view of Farris ‘945 does however teach the transceiver being in communication with a water system manufacturer to request and receive information (see e.g. Farris ‘945 Paragraph 0035, lines 10-15), as well as the anode being replaced within the scope of maintenance (see e.g. Rattay Paragraph 0020, lines 5-6).
Palmer teaches a sacrificial anode system (see e.g. Abstract) and an associated water system in which the anode is submerged (see e.g. Paragraph 0008, lines 1-3), which is maintained by recording information about the sacrificial anode in a database and scheduling maintenance activities based on the recorded information (see e.g. Paragraph 0018).
Zhang teaches a monitoring module for a water heater system including consumable anodes (see e.g. Page 1, under “TECHNICAL FIELD”, lines 1-3, and Page 4, paragraph starting with “Finally…”, lines 3-5), comprising a transmission unit connected to a remote control device so that a manufacturer can monitor the water heater system (see e.g. Page 2, first paragraph, lines 4-7) and determine whether consumed anodes need to be replaced (see e.g. Page 4, paragraph starting with “Finally…”, 1-4), the manufacturers offering inspection services (see e.g. Page 1, under “BACKGROUND-ART”, lines 4-9). The module can then pre-arrange on-site detection and timely replacement of consumables to prolong the service life of  the water heater (see e.g. Page 1, under “TECHNICAL FIELD”, lines 2-4, and Page 4, paragraph starting with “Finally…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Farris ‘945 to transmit a signal to the manufacturer to schedule maintenance as taught by Palmer and Zhang to ensure that maintenance activities such as anode replacement are carried out in time.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Farris ‘945, as applied to claim 7 above, and further in view of Farris et al. (U.S. 2017/0193794), hereinafter Farris ‘794.
Regarding claim 13, Rattay in view of Farris ‘945 teaches all the elements of the controller of claim 7 as stated above. Rattay in view of Farris ‘945 further teaches the predetermined threshold being a first threshold, and the corrective action being a first corrective action (see e.g. Rattay Paragraph 0020, lines 4-6, warning signal transmitted at a point when anode threatens to exhaust and has to be replaced; the transmission of a notification to a user being one of the exemplary corrective actions described in paragraph 0008 of the instant specification). 
Rattay in view of Farris ‘945 does not teach the instructions, when executed by the processor, further causing the controller to: in response to determining that the mass of the sacrificial anode is below a second threshold, output instructions to perform one or more second corrective actions, the second corrective actions being different from the first corrective action.
Farris ‘794 teaches a system for monitoring depletion of a sacrificial anode rod (see e.g. Abstract) which transmits a first alert to a consumer when depletion reaches a first threshold level at which the consumer should consider replacing the anode (see e.g. Paragraph 0035, lines 1-9) and a second alert which is more urgent than the first alert when depletion reaches a second threshold level in order to indicate that replacement is urgent and needs to be done soon in order to avoid corrosion of the protected structure (see e.g. Paragraph 0040 and Paragraph 0041, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Farris ‘945 to transmit a second alert which is more urgent than the first alert when the mass of the anode falls below a second threshold as taught by Farris ‘794 to indicate to the consumer that anode replacement is urgent and needs to be done soon in order to avoid corrosion of the protected structure.
Regarding claim 14, Rattay in view of Farris ‘945 and Farris ‘794, as combined above, does not explicitly teach the first and second threshold being received form the user interface.
Farris ‘945 further teaches a controller being provided with a user accessible panel which provides additional input capabilities for the controller, including options for entering data for use by the controller in conjunction with the controller algorithm (see e.g. Farris ‘945 Paragraph 0030), such data including the defining of warning thresholds by percentages of the original anode weight (see e.g. Farris ‘945 Paragraph 0033, lines 8-10, and Paragraph 0036, lines 7-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Farris ‘945 and Farris ‘794 to be configured to receive user input of the first and second thresholds from the user interface as taught by Farris ‘945 to provide the user with additional input capabilities for the controller.
Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Sato, as applied to claim 15 above, and further in view of Farris ‘945; claim 17 evidenced by Merriam-Webster (Definition of “microcontroller”).
Regarding claim 16, Rattay in view of Sato teaches all the elements of the system of claim 15 as stated above. Rattay in view of Sato does not explicitly teach the controller being configured to receive user input from the user interface in communication with the controller, the user input being indicative of the predetermined threshold.
Farris ‘945 teaches a system and algorithm for providing various anode rod depletion operational functionalities for water heaters (see e.g. Abstract and Paragraph 0001) comprising a controller provided with a user accessible panel which provides additional input capabilities for the controller, including options for entering data for use by the controller in conjunction with the algorithm (see e.g. Paragraph 0030), such data including the defining of warning thresholds by percentages of the original anode weight (see e.g. Paragraph 0033, lines 8-10, and Paragraph 0036, lines 7-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Sato to be configured to receive user input from the user interface indicative of the predetermined threshold as taught by Farris ‘945 to provide the user with additional input capabilities for the controller.
Regarding claim 17, Rattay in view of Sato teaches all the elements of the system of claim 15 as stated above. Rattay in view of Sato further teaches the controller comprising instructions to receive, from the mass sensor, a mass of the sacrificial anode (see e.g. Rattay Paragraph 0020, lines 3-5, and Paragraph 0037, lines 3-4); determine that the mass of the sacrificial anode is below a predetermined threshold; and transmit an alert to the user interface (see e.g. Paragraph 0020, lines 4-6, warning signal transmitted when anode threatens to exhaust and has to be replaced). Rattay in view of Sato does not explicitly teach the controller comprising a transceiver; one or more processors; and memory storing instructions to be executed by the processors.
Farris ‘945 teaches a system and algorithm for providing various anode rod depletion operational functionalities for water heaters (see e.g. Abstract and Paragraph 0001) comprising a controller (see e.g. Fig. 1, microcontroller 112; Paragraph 0025, lines 1-2) which includes a transceiver (see e.g. Fig. 1, network connection 126; Paragraph 0026, lines 10-13), a processor (see e.g. Paragraph 0026, lines 3-4), and memory storing instructions to be executed by the processor (see e.g. Paragraph 0026, lines 3-4, the controller is a microcontroller including a microprocessor, “microcontroller” being defined by Merriam-Webster to contain a microprocessor along with memory and associated circuits for control) for detection of anode depletion and warning of a user (see e.g. Paragraph 0026, lines 6-10, and Paragraph 0031, lines 1-5, stored algorithm for operating system sensor circuits to provide indication of anode depletion to consumer). This system enables automatic monitoring of anode depletion and notification of the consumer (see e.g. Abstract and Paragraph 0031, lines 1-5).
KSR Rationale D states that “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Sato to comprise a transceiver, processor and memory storing the instructions for anode mass detection and warning transmission as taught by Farris ‘945 as a particular suitable controller configuration for automatic monitoring and user notification of sacrificial anode depletion.
Regarding claim 19, Rattay in view of Sato and Farris ‘945 teaches the predetermined threshold being a first threshold corresponding to a first corrective action; and the instructions, when executed by the processor, further causing the controller to: in response to determining that the mass of the sacrificial anode is below the predetermined threshold, output instructions to perform a corrective action (see e.g. Rattay Paragraph 0020, lines 4-6, signal transmitted at a point when anode threatens to exhaust and has to be replaced; the transmission of a notification to a user being one of the exemplary corrective actions described in paragraph 0008 of the instant specification).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Sato and Farris ‘945, as applied to claim 17 above, and further in view of Palmer and Pan et al. (EP 3498885), hereinafter Pan.
Regarding claim 18, Rattay in view of Sato and Farris ‘945 teaches all the elements of the system of claim 17 as stated above. Rattay in view of Sato and Farris ‘945 does not teach the instructions further causing the controller to schedule delivery of a replacement sacrificial anode. Rattay in view of Sato and Farris ‘945 does however teach the anode being replaced within the scope of maintenance (see e.g. Rattay Paragraph 0020, lines 5-6).
Palmer teaches a sacrificial anode system (see e.g. Abstract) and an associated water system in which the anode is submerged (see e.g. Paragraph 0008, lines 1-3), which is maintained by recording information about the sacrificial anode in a database and scheduling maintenance activities based on the recorded information (see e.g. Paragraph 0018).
Pan teaches an assembly for galvanic corrosion protection (see e.g. Abstract) comprising a sacrificial anode submerged in water (see e.g. Fig. 2, anode member 20 submerged in accumulated water 54; Paragraph 0027, lines 1-4) and an alarm apparatus which transmits an alarm signal to notify maintenance personnel when the anode is nearly used up or used up, so that the maintenance personnel can replace the anode in time (see e.g. Paragraph 0027, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Sato and Farris ‘945 to transmit a signal to schedule maintenance activities, particularly replacement of the sacrificial anode, as taught by Palmer and Pan to ensure that the anode is replaced in time.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rattay in view of Sato and Farris ‘945, as applied to claim 19 above, and further in view of Farris ‘794.
Regarding claim 20, Rattay in view of Sato and Farris ‘945 teaches all the elements of the system of claim 19 as stated above. Rattay in view of Sato and Farris ‘945 further teaches the predetermined threshold being a first threshold and the corrective action being a first corrective action (see e.g. Rattay Paragraph 0020, lines 4-6, signal transmitted at a point when anode threatens to exhaust and has to be replaced; the transmission of a notification to a user being one of the exemplary corrective actions described in paragraph 0008 of the instant specification).
Rattay in view of Sato and Farris ‘945 does not teach the instructions, when executed by the processor, further causing the controller to: in response to determining that the mass of the sacrificial anode is below a second threshold, output instructions to perform a second corrective action, the second corrective action being different from the first corrective action. Sato further teaches the mass sensor comprising a second warning threshold in order to grasp consumption of the anode at multiple stages and enable inspection and replacement to be performed accurately (see e.g. Sato Fig. 7, multilayer sacrificial anode 340a-340c with locking members 350a-350c at different positions in the direction in which the anode is consumed; Paragraph 0029).
Farris ‘794 teaches a system for monitoring depletion of a sacrificial anode rod (see e.g. Abstract) which transmits a first alert to a consumer when depletion reaches a first threshold level at which the consumer should consider replacing the anode (see e.g. Paragraph 0035, lines 1-9) and a second alert which is more urgent than the first alert when depletion reaches a second threshold level in order to indicate that replacement is urgent and needs to be done soon in order to avoid corrosion of the protected structure (see e.g. Paragraph 0040 and Paragraph 0041, lines 9-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Rattay in view of Sato and Farris ‘945 to transmit a second alert which is more urgent than the first alert when the mass of the anode falls below a second threshold as taught by Farris ‘794 to indicate to the consumer that anode replacement is urgent and needs to be done soon in order to avoid corrosion of the protected structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teepe et al. (U.S. Patent No. 10,895,566) discloses a corrosion monitoring system which utilizes a strain sensor to monitor corrosion of a sacrificial anode over time.
Dowling (U.S. 2007/0023295) discloses a system and method for prolonging the lifetime of a sacrificial anode in a water system by controlling parameters such as speed and temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795